UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4242


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDY WESLEY JONES, a/k/a Shabba-J,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:12-cr-00004-D-1)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lewis A. Thompson, III, BANZET, THOMPSON & STYERS, PLLC,
Warrenton, North Carolina, for Appellant.    Jennifer P. May-
Parker,   Assistant  United States Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Randy       Wesley     Jones    pled        guilty    pursuant      to   a   plea

agreement to one count of conspiracy to possess with intent to

distribute powder cocaine and cocaine base, in violation of 21

U.S.C. § 846 (2006), and was sentenced to 228 months in prison.

Jones’   counsel       filed    a     brief       in   accordance     with     Anders    v.

California,      386 U.S. 738     (1967),        stating    that,   in    counsel’s

view,    there      are    no        meritorious        issues     for     appeal,      but

questioning      whether       the    district         court     committed     reversible

error when     it      accepted      Jones’       guilty   plea    and    during     Jones’

sentencing hearing.            Jones has not filed a pro se supplemental

brief, despite receiving notice of his right to do so, and the

Government has declined to file a responsive brief.                         We affirm.

           The purpose of the Fed. R. Crim. P. 11 colloquy is to

ensure that the defendant knowingly and voluntarily enters the

guilty plea.      See United States v. Vonn, 535 U.S. 55, 58 (2002).

Thus, before accepting a guilty plea, a trial court must inform

the defendant of, and determine that he understands the nature

of, the charges to which the plea is offered, any mandatory

minimum penalty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty.                              Fed. R.

Crim. P. 11(b).         The court also must determine whether there is

a factual basis for the plea.                     Id.; United States v. DeFusco,

949 F.2d 114, 120 (4th Cir. 1991).

                                              2
            There      is   a   strong      presumption       that       a       defendant’s

guilty plea is binding and voluntary if the Rule 11 hearing was

adequate.        United States v. Puckett, 61 F.3d 1092, 1099 (4th

Cir.    1995).      Additionally,         in     the   absence      of       a    motion    to

withdraw a guilty plea in the district court, we review for

plain error the adequacy of the guilty plea proceeding under

Rule 11.    United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).     “To establish plain error, [Jones] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                   United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                      Even if Jones satisfies

these requirements, “correction of the error remains within our

discretion, which we should not exercise . . . unless the error

seriously affect[s] the fairness, integrity or public reputation

of     judicial    proceedings.”            Id.     (internal       quotation            marks

omitted).

            Jones has not presented any evidence or argument to

demonstrate plain error.              Indeed, the record reveals that the

district court fully complied with Rule 11’s requirements during

the plea colloquy, ensuring that Jones’ plea was knowing and

voluntary, that he understood the rights he was giving up by

pleading guilty and the sentence he faced, and that he committed

the    offense    to   which     he   was       pleading    guilty.              Jones    also

attested    during      the     hearing     that       he   fully    understood            the

                                            3
ramifications of his guilty plea, and that no one made promises

to    him   outside      those     made    by   the    Government    in   his    plea

agreement.        We conclude that Jones’ plea was knowing, voluntary,

and supported by a sufficient factual basis.                       Accordingly, we

affirm Jones’ conviction.

               We review a sentence for reasonableness, applying an

abuse of discretion standard.                See Gall v. United States, 552
U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d
330, 335 (4th Cir. 2009).               This review requires consideration of

both     the     procedural       and    substantive     reasonableness     of     the

sentence.        Gall, 552 U.S. at 51.           We first assess whether the

district        court    properly       calculated     the   advisory     Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a)

(2012), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                  Gall, 552 U.S. at

49–51; United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir.

2010).      If the sentence is free of significant procedural error,

we     review     the    substantive       reasonableness     of    the    sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the    sentence     it    chose    satisfied    the    standards    set    forth   in

§ 3553(a).”        United States v. Mendoza–Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).



                                            4
               In this case, the district court properly calculated

Jones’ Guidelines            range,   granted             the    Government’s      substantial

assistance      motion,       treated          the        Guidelines     as     advisory,       and

considered      the    applicable          §    3553(a)         factors.        Moreover,       the

record establishes that the district court based Jones’ sentence

on its “individualized assessment” of the facts of the case.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

Accordingly,          we     conclude          that           Jones’    sentence       is      both

procedurally and substantively reasonable.

               In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                          We

therefore      affirm       the    district          court’s      judgment.        This     court

requires that counsel inform Jones, in writing, of the right to

petition    the    Supreme         Court       of       the    United   States    for    further

review.     If Jones requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in        this     court           for       leave     to     withdraw        from

representation.            Counsel’s motion must state that a copy thereof

was served on Jones.              We dispense with oral argument because the

facts   and     legal       contentions         are       adequately         presented    in    the

materials      before       this    court       and       argument      would    not     aid    the

decisional process.

                                                                                         AFFIRMED



                                                    5